Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered December 29, 2011 in a proceeding pursuant to Family Court Act article 10. The order adjudged that respondent Angelo B. neglected the subject child.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: As limited by his brief, respondent father appeals from dispositional orders entered in these child neglect proceedings insofar as they bring up for review related orders of protection that were issued with respect to the subject children. We take judicial notice of the fact that, during the pendency of these appeals, Family Court vacated the relevant orders of protection and entered new orders of protection that will expire in November 2013 (see generally Matter of Michael B., 80 NY2d 299, 318 [1992]; Matter of Deamari W. [Howard W.], 83 AD3d 1489, 1489 [2011]). Because “[n]o appeal lies from a vacated . . . order” (Matter of Niagara Mohawk Power Corp. v Town of Tonawanda Assessor, 219 AD2d 883, 883 [1995]), we dismiss these consolidated appeals (see generally Matter of Justeen T, 17 AD3d 1148, 1148 [2005]). Present — Centra, J.P., Peradotto, Garni, Sconiers and Whalen, JJ.